Citation Nr: 0822913	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claims file was subsequently 
transferred to the Atlanta, Georgia RO.  Upon review by a 
decision review officer (DRO) in December 2004, the veteran's 
evaluation was increased to 20 percent.  The veteran has 
continued her appeal.  The claims file was subsequently 
permanently transferred to the Denver, Colorado RO.

In April 2008, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of her claim by the RO.  
During her personal hearing before the undersigned Veterans 
Law Judge in April 2008, the veteran waived RO consideration 
of her additional evidence.


FINDING OF FACT

The veteran's service-connected disorder is presently 
manifest by no more than painful forward flexion to 50 
degrees and moderate symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (before 
and after September 23, 2002), 5292 (before September 26, 
2003) and 5242, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in May 2007 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  Although a 
VCAA compliant notice letter was not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in January 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in July 2006.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in May 2007 satisfied many of the requirements 
of the VCAA, the letter did not specifically describe the 
requirements of the applicable Diagnostic Code.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran had actual knowledge of 
the requirements for an increased rating under the applicable 
Diagnostic Code before the last adjudication of her claim by 
the RO.  The diagnostic code requirements applicable to the 
claims in this appeal were given to the veteran in the RO 
rating decision issued in March 2004 and in a statement of 
the case issued in December 2004.  The veteran was given 
ample time to respond, and the RO readjudicated the case by 
way of a supplemental statement of the case issued in 
January 2008 after the veteran received notice of the 
applicable Diagnostic Codes.  Thus it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the overall 
essential fairness of the adjudication.

The Board notes that the veteran is currently in receipt of 
disability compensation from the Social Security 
Administration (SSA).  However, evidence in the claims file 
shows that the SSA award is based on a mental disability (see 
VA psychology report dated in April 1988).  As the SSA 
benefits were granted in connection with a non-service-
connected disability, the SSA records are not likely to 
contain evidence relevant to the veteran's current VA claim.  
Consequently, remanding the claim to obtain the SSA records 
would be unlikely to result in positive benefits for the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the pendency of veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to 
site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
   
38 C.F.R. § 4.71a, Plate V
38 C.F.R. § 4.71a (effective September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Factual Background and Analysis

In this case, service connection for chronic lumbosacral 
strain was established in an August 1981 rating decision.  
The RO assigned a 10 percent rating under 38 C.F.R. § 4.71a 
(1982), Diagnostic Code 5295, effective May 1981.  In 
February 1993, the evaluation was increased to 20 percent 
disabling effective January 1986.  However, the veteran's 
disability was reclassified as lumbosacral strain with L5-S1 
disc and joint disease under 38 C.F.R. § 4.71a (1993), 
Diagnostic Codes 5293 and 5295.  The 20 percent rating has 
been in effect since that time.  The veteran filed his 
request for an increased rating in August 2002.  The RO 
continued the 10 percent evaluation in a March 2004 rating 
decision.  The veteran appealed the decision, and the RO 
increased the evaluation to 20 percent upon review by a 
Decision Review Officer in a December 2004 rating decision.  
The veteran disagreed with the amount of the increase and 
continued the instant appeal.

VA outpatient records from 2003 through 2008 show that the 
veteran has been seen regularly for chronic back pain.  A VA 
treatment record from January 2003 shows that the veteran's 
forward flexion was to 60 degrees with symmetric low lumbar 
pain.  In April 2003, she told a VA examiner that she had 
continued pain even though she had been using a heating pad.  
It was noted that she had trouble with extension or returning 
to midline after flexion.  Contemporaneous magnetic resonance 
imaging (MRI) revealed minimal marginal spurring at L4-5.

On VA examination in October 2003, the veteran complained of 
frequent "twinges" in her lower back.  She said she had 
three episodes of back pain within the previous year, each of 
which lasted two to three days.  The examiner observed no 
obvious abnormal spinal curvature.  No tenderness to 
palpation of the vertebral column or paraspinal muscles was 
noted.  The examiner found no obvious muscle spasms, and the 
lower extremities were of equal strength and sensation to 
light touch.  Deep tendon reflexes were observed to be equal 
bilaterally.  It was noted that the veteran was unable to 
stand on either foot solely due to her weight.  Forward 
flexion was to 50 degrees.  Hyperextension was to 25 degrees.  
Lateral flexion to the left and right was to 30 degrees.  
Trunk twisting to the left and right was to 20 degrees.  
Straight leg raises in the seated position were negative to 
85 degrees without pain complaints.  The examiner noted that 
an MRI from July 2003 revealed mild degeneration of discs at 
L4-5 and L5-S1 with disc bulging.  He also stated that there 
was no suggestion of disc herniation or spinal stenosis.  A 
diagnosis of mild degenerative disc disease, lower lumbar 
spine was given.

The veteran stated in June 2007 that she was in constant 
pain.  She had to wear a back brace from time to time.  She 
said that bone spurs in the upper part of her spine caused 
constant pain, and she was unable to lift anything over ten 
pounds without severe pain.

In an August 2007 treatment note, a VA examiner remarked that 
the veteran was unemployable.

On VA examination in December 2007, it was noted that the 
veteran had been unemployed since 1992 because of multiple 
musculoskeletal problems.  The veteran said that her back 
pain had been worsening over the previous two to three years.  
She took Vicodin four times a day, although previously she 
took six Vicodin a day.  She felt electricity going down both 
legs from her lower back to her feet.  She reported not being 
able to sit or lay down in any comfortable position.  She 
stated that she had daily flares which would rate seven-and-
a-half on a 0 (low) to 10 (high) pain scale.  It was noted 
that the veteran did not have any incapacitating episodes or 
physician-ordered bed rest during the previous year.  The 
veteran reported fatigue and a lack of endurance but no 
weakness.  She said that her pain markedly worsened in 
September 2006.  She had previously been diagnosed with 
fibromyalgia, and her low back pain would increase during 
fibromyalgia attacks.  She said that she could not carry her 
laundry basket up and down stairs due to pain.  She did not 
use any assistive devices.

On objective examination, the veteran walked slowly with no 
limp or assistive device.  No evidence of spasm was observed.  
The examiner found tenderness in the right and left 
paraspinal regions.  Straight leg raising was negative 
bilaterally at 60 degrees.  Forward flexion was to 50 degrees 
with pain at 50 degrees.  Extension was to 20 degrees with 
pain at 20 degrees.  Left lateral flexion was to 30 degrees 
without pain.  Right lateral flexion was to 30 degrees with 
mild pain.  Rotation left and right was to 30 degrees with 
minimal pain.  The veteran had intact sensation to light 
touch, vibratory and pinprick throughout her lower 
extremities with decreased soft touch and pinprick sensation 
of both of her forefeet.  X-rays revealed mild disc space 
narrowing at L4-5 and L5-S1, and moderate to marked facet 
hypertrophy at L4-5 and L5-S1.  The diagnosis was prominent 
lumbosacral spine degenerative joint disease with 
intermittent radicular symptoms per history without objective 
clinical findings.  The examiner opined that the veteran's 
symmetric distal sensory neuropathy was likely secondary to 
diabetes.  It was also observed that there was no change in 
active or passive range of motion during repeat testing, and 
no additional losses of range of motion were observed for the 
lumbar spine due to painful motion, weakness, impaired 
endurance, incoordination, or instability.  Additionally, the 
veteran's back pain was reported to be more severe during her 
fibromyalgia flares.

During her personal hearing before the undersigned Veterans 
Law Judge in April 2008, the veteran said that there were 
times that she could not get up from a sitting position 
because of pain.  Her fibromyalgia aggravated her pain.  She 
stated that it would take her 15 minutes to do her hair 
because she would have to sit down due to back pain.  Going 
up and down stairs was painful.  She reported that she did 
not use a cane or any other type of assistive device.  She 
used a heating pad and took Vicodin every four hours for her 
back pain and fibromyalgia.  She experienced pain that felt 
like electricity running from the middle of her back through 
her toes.  She observed that she could sit for about ten 
minutes before she would experience pain, and she could only 
walk for about a block.

In this case, the record shows the veteran's service-
connected low back degenerative disc disease is presently 
assigned a 20 percent rating under Diagnostic Code 5292.  The 
Board notes that an evaluation under the criteria of 
Diagnostic Codes 5292 and the renumbered Diagnostic Code 5242 
is equally appropriate based upon the present evidence.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Based upon the evidence of record, the Board finds that 
throughout the period of appeal the veteran's service-
connected low back degenerative disc disease is manifest by 
pain and forward flexion to 50 degrees as shown by the VA 
examinations performed in October 2003 and December 2007.  
The December 2007 VA examiner specifically commented that 
there was no change in active or passive range of motion 
during repeat testing and no additional loss of range of 
motion due to painful motion, weakness, impaired endurance, 
incoordination, or instability.  As the veteran's range of 
motion findings were not affected by pain or repetitive use, 
the provisions of DeLuca do not alter the current evaluation.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Throughout the 
period of the appeal there is no evidence of forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine as is required 
for an evaluation in excess of 20 percent under the present 
rating criteria.  See 38 C.F.R. § 4.71a Diagnostic Code 5237 
(effective September 26, 2003).

Additionally, the December 2007 VA examiner commented that 
the veteran did not have any incapacitating episodes or 
physician prescribed bed rest during the prior year.  The 
evidence of record does not show that the veteran had 
incapacitating episodes that had a total duration of at least 
four weeks during any 12-month period during the course of 
her appeal.  Thus, an evaluation in excess of 20 percent is 
not warranted under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (effective September 
23, 2002), and 5243 (effective September 26, 2003).  
Therefore, a rating in excess of 20 percent is not warranted 
under the present rating criteria at any time during the 
appeal period.

The Board notes that the provisions of Diagnostic Code 5293 
also allow for a possible schedular rating based upon 
alternative separate ratings for objective orthopedic and 
neurological abnormalities.  However, the Board notes that 
the December 2007 VA examiner opined that the veteran's 
symmetric distal sensory neuropathy was likely secondary to 
diabetes.  As the veteran's neuropathy symptoms have been 
linked to a non-service-connected disorder by competent 
medical evidence, the veteran would not be entitled to a 
separate rating for the neurological symptoms.  Considering 
the orthopedic abnormality, the October 2003 and 
December 2007 VA examinations found symptoms of painful 
motion, forward flexion to 50 degrees, lateral flexion to the 
left and right to 30 degrees, and trunk rotation to the left 
and right to 20 degrees.  These findings are best described 
by the term moderate.  Under Diagnostic Code 5292, a 20 
percent evaluation is appropriate for moderate symptoms.  
Combining the orthopedic and neurological ratings under 38 
C.F.R. § 4.25 would not result in an evaluation in excess of 
20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002), 5292 (prior to September 26, 
2003).

Additionally, evaluation under Diagnostic Code 5295 
(Lumbosacral Strain) would not result in a higher evaluation 
as the evidence of record does not show a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, or loss of lateral motion as is required for an 
evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295 (prior to September 26, 2003).  
Thus, an evaluation in excess of 20 percent is not warranted 
under the prior rating criteria at any time during the appeal 
period.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how her pain limits her daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Also, the Board notes that a VA examiner remarked in 
August 2007 that the veteran was unemployable.  However, the 
evidence of record shows that the veteran suffers from 
numerous non-service-connected disabilities (such as 
fibromyalgia) in addition to her service-connected 
degenerative disc disease.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar 
spine is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


